





EXHIBIT 10.1

SECURITIES PURCHASE AGREEMENT

This Securities Purchase Agreement (this “Agreement”) is dated as of February
23, 2011, by and between Applied Visual Sciences, Inc., a Delaware corporation
(the “Company”), and Seaside 88, LP, a Florida limited partnership (such
investor, including its successors and assigns, “Seaside”).

WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to Section 4(2) of the Securities Act of 1933, as amended (the
“Securities Act”), and Rule 506 promulgated thereunder, the Company desires to
issue and sell to Seaside, and Seaside desires to purchase from the Company,
securities of the Company as more fully described in this Agreement.

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and Seaside agree as
follows:

ARTICLE I.
DEFINITIONS

1.1

Definitions.  In addition to the terms defined elsewhere in this Agreement, for
all purposes of this Agreement, the following terms have the meanings set forth
in this Section 1.1:

“Acquiring Person” shall have the meaning ascribed to such term in Section 4.5.

“Action” shall have the meaning ascribed to such term in Section 3.1(j).

“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 405 under the
Securities Act.  

“Agreement” shall have the meaning ascribed to such term in the introduction
hereof, as the same may be amended from time to time.  

“BHCA” shall have the meaning ascribed to such term in Section 3.1(mm).

“Board of Directors” means the board of directors of the Company.

“Business Day” means any day except any Saturday, any Sunday, any day which is a
federal legal holiday in the United States or any day on which banking
institutions in the State of New York are authorized or required by law or other
governmental action to close.

“Closing” means the Initial Closing and each Subsequent Closing.

“Closing Dates” means the Initial Closing Date and each Subsequent Closing Date.





1













“Commission” means the United States Securities and Exchange Commission.

“Common Stock” means the common stock of the Company, par value $0.001 per
share, and any other class of securities into which such securities may
hereafter be reclassified or changed.

“Common Stock Equivalents” means any securities of the Company or the
Subsidiaries which would entitle the holder thereof to acquire at any time
Common Stock, including, without limitation, any debt, preferred stock, right,
option, warrant or other instrument that is at any time convertible into or
exercisable or exchangeable for, or otherwise entitles the holder thereof to
receive, Common Stock.

“Company” shall have the meaning ascribed to such term in the introduction
hereof, including any successor or assign thereof.  

“Company Counsel” means Babirak Carr, P.C., or other counsel (including in-house
counsel of the Company) reasonably acceptable to Seaside.

“Disclosure Schedule” and “Disclosure Schedules” shall have the meanings
ascribed to such terms in Section 3.1.

“Evaluation Date” shall have the meaning ascribed to such term in Section
3.1(r).

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.




“Federal Reserve” shall have the meaning ascribed to such term in Section
3.1(mm).




“Floor” shall mean $0.25 (as the same may be proportionately adjusted in respect
of any stock split, stock dividend, combination, recapitalization or the like
with respect to the Common Stock).

“GAAP” shall have the meaning ascribed to such term in Section 3.1(h).

“Indebtedness” shall have the meaning ascribed to such term in Section 3.1(aa).

“Initial Closing” means the closing of the purchase and sale of the Securities
pursuant to Section 2.1.

“Initial Closing Date” means the Trading Day immediately following the date of
execution and delivery of this Agreement by the parties and when all of the
other Transaction Documents and all other documents required to be executed and
delivered in connection with the Initial Closing pursuant this Agreement have
been executed and delivered by the applicable parties thereto, and all
conditions precedent to Seaside’s obligations to purchase the Securities, and
the Company’s obligations to issue and deliver the Securities, have been
satisfied or waived with respect to the Initial Closing.





2













“Initial Purchase Price” means $150,000.

“Intellectual Property Rights” shall have the meaning ascribed to such term in
Section 3.1(o).

“Legend Removal Date” shall have the meaning ascribed to such term in Section
4.1(c).

“Liens” means a lien, charge, security interest, encumbrance, right of first
refusal, preemptive right or other restriction.

“Material Adverse Effect” shall have the meaning assigned to such term in
Section 3.1(b).

“Material Permits” shall have the meaning ascribed to such term in Section
3.1(m).

“Midtown” shall have the meaning ascribed to such term in Section 3.1(s).




“OFAC” shall have the meaning ascribed to such term in Section 3.1(kk).

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an informal investigation or partial proceeding,
such as a deposition), whether commenced or threatened.

“Public Information Failure” shall have the meaning ascribed to such term in
Section 4.2(b).

“Public Information Failure Payments” shall have the meaning ascribed to such
term in Section 4.2(b).

“Required Approvals” shall have the meaning ascribed to such term in Section
3.1(e).

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such rule.

“Rule 424” means Rule 424 promulgated by the Commission pursuant to the
Securities Act, as such rule may be amended or interpreted from time to time, or
any similar rule or regulation hereafter adopted by the Commission having
substantially the same purpose and effect as such rule.




“Seaside Party” shall have the meaning ascribed to such term in Section 4.8.





3













“SEC Comments” shall have the meaning ascribed to such term in Section 3.1(h).

“SEC Reports” shall have the meaning ascribed to such term in Section 3.1(h).

“Securities” means the Shares and the Warrants (and including any shares of
Common Stock issued or issuable upon exercise of the Warrants).

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

“Shares” means the shares of Common Stock issued or issuable to Seaside pursuant
to this Agreement and upon the exercise of Warrants (as the same may be
proportionately adjusted in respect of any stock split, stock dividend,
combination, recapitalization or the like with respect to the Common Stock).

“Short Sales” means all “short sales” as defined in Rule 200 of Regulation SHO
under the Exchange Act (but shall not be deemed to include the location and/or
reservation of borrowable shares of Common Stock). 

“Subscription Amount” means the aggregate amount to be paid for Securities at a
Closing by Seaside in United States dollars and in immediately available funds.

“Subsequent Closing” means each Closing of the purchase and sale of the Shares
following the Initial Closing as provided in Section 2.2.

“Subsequent Closing Date” means, subject to Section 2.5(a), the day that is one
month subsequent to the previous Closing Date (or, if such day is not a Trading
Day, then the first day thereafter that is a Trading Day) commencing one month
after the Initial Closing Date and ending on or about the date that is
approximately seven months subsequent to the Initial Closing Date, or, in each
case, such later dates when all conditions precedent to Seaside’s obligations to
purchase the Securities, and the Company’s obligations to issue and deliver the
Securities, have been satisfied or waived with respect to the Subsequent
Closing, unless this Agreement is earlier terminated pursuant to the terms
hereof.

“Subsequent Per Share Purchase Price” shall be the lower of an amount equal to
(a) the volume weighted average of actual trading prices (measured in hundredths
of cents) of the Common Stock on the Trading Market for the ten (10) consecutive
Trading Days immediately prior to a Closing Date, as reported by Bloomberg
Financial Markets, multiplied by 0.60 and (b) the volume weighted average of
actual trading prices (measured in hundredths of cents) of the Common Stock on
the Trading Market for the Trading Day immediately prior to a Closing Date, as
reported by Bloomberg Financial Markets, multiplied by 0.64.

“Subsidiary” means any subsidiary of the Company as set forth on Schedule 3.1(a)
and shall, where applicable, also include any direct or indirect subsidiary of
the Company formed or acquired after the date hereof.

“Trading Day” means a day on which the principal Trading Market is open for
trading.





4













“Trading Market” means whichever of the following markets or exchanges on which
the Common Stock is listed or quoted for trading on the date in question: the
New York Stock Exchange, the NYSE Alternext Exchange, the NYSE Amex, the Nasdaq
Capital Market, the Nasdaq Global Market, the Nasdaq Global Select Market or the
Over-The-Counter Bulletin Board (or any successors to any of the foregoing).

“Transaction Documents” means this Agreement and all schedules hereto, the
Warrants and any other documents or agreements executed in connection with the
transactions contemplated hereunder.

“Transfer Agent” means Signature Stock Transfer, Inc., the current transfer
agent of the Company, with a mailing address of 2632 Coachlight Court, Plano,
Texas 75093 and a facsimile number of (972) 612-4122, and any successor transfer
agent of the Company.

“UK Subsidiary” and “UK Subsidiaries” shall have the meanings ascribed to such
terms in Section 3.1(a).

“US Subsidiary” and “US Subsidiaries” shall have the meanings ascribed to such
terms in Section 3.1(a).

“Warrants” mean the cashless exercise warrants to purchase shares of the Common
Stock at an initial exercise price of $0.25 per share (as the same may be
adjusted from time to time) issuable to Seaside pursuant to this Agreement
substantially in the form of warrant attached hereto as Exhibit A and made a
part hereof.




ARTICLE II.
PURCHASE AND SALE

2.1

Initial Closing.  On the Initial Closing Date, upon the terms and subject to the
conditions set forth herein, substantially concurrent with the execution and
delivery of this Agreement by the parties hereto, the Company agrees to sell,
and Seaside agrees to purchase, (a) 600,000 Shares and (b) 600,000 Warrants,
each such Warrant entitling the holder hereof to purchase one Share at an
exercise price of $0.25 per Share (in each case as the same may be
proportionately adjusted in respect of any stock split, stock dividend,
combination, recapitalization or the like with respect to the Common Stock), for
an aggregate Subscription Amount equal to the Initial Purchase Price.  At the
Initial Closing, Seaside shall deliver to the Company a wire transfer of
immediately available United States’ funds equal to the Initial Purchase Price,
and the Company shall deliver to Seaside the Securities purchased at the Initial
Closing, and the Company and Seaside shall deliver the other items set forth in
Section 2.3 deliverable at the Initial Closing.  Upon satisfaction or waiver of
the covenants and conditions set forth in Sections 2.3 and 2.4, the Initial
Closing shall occur on the Initial Closing Date remotely or at such location as
the parties shall mutually agree.





5













2.2

Subsequent Closings.

(a)

At the first Subsequent Closing following the Initial Closing, upon the terms
and subject to the conditions set forth herein (including but not limited to
Section 2.5), the Company agrees to sell, and Seaside agrees to purchase, that
number of Shares equal to forty percent (40%) of the total number of shares of
Common Stock traded during normal hours during the twenty (20) Trading Days
immediately preceding such Closing, as reported by Bloomberg Financial Markets,
at the Subsequent Per Share Purchase Price.  

(b)

At the second Subsequent Closing, upon the terms and subject to the conditions
set forth herein (including but not limited to Section 2.5), the Company agrees
to sell, and Seaside agrees to purchase, that number of Shares equal to thirty
percent (30%) of the total number of shares of Common Stock traded during normal
hours during the twenty (20) Trading Days immediately preceding such Closing, as
reported by Bloomberg Financial Markets, at the Subsequent Per Share Purchase
Price.  

(c)

At the third Subsequent Closing, upon the terms and subject to the conditions
set forth herein (including but not limited to Section 2.5), the Company agrees
to sell, and Seaside agrees to purchase, that number of Shares equal to twenty
percent (20%) of the total number of shares of Common Stock traded during normal
hours during the twenty (20) Trading Days immediately preceding such Closing, as
reported by Bloomberg Financial Markets, at the Subsequent Per Share Purchase
Price.  

(d)

At the four remaining Subsequent Closings, upon the terms and subject to the
conditions set forth herein (including but not limited to Section 2.5), the
Company agrees to sell, and Seaside agrees to purchase, that number of Shares
equal to ten percent (10%) of the total number of shares of Common Stock traded
during normal hours during the twenty (20) Trading Days immediately preceding
such Closing, as reported by Bloomberg Financial Markets, at the Subsequent Per
Share Purchase Price.

(e)

At each Subsequent Closing, Seaside shall deliver to the Company a wire transfer
of immediately available United States’ funds equal to the Subscription Amount
for such Subsequent Closing, and the Company shall deliver to Seaside the
applicable number of Shares to be purchased at such Subsequent Closing as
determined in accordance with this Section 2.2, and the Company and Seaside
shall deliver the other items set forth in Section 2.3 deliverable at such
Subsequent Closing.  Upon satisfaction or waiver of the covenants and conditions
set forth in Sections 2.3 and 2.4, each Subsequent Closing shall occur on the
Subsequent Closing Date remotely or at such location as the parties shall
mutually agree.

2.3

Deliveries.

(a)

On or prior to each Closing Date, the Company shall deliver or cause to be
delivered to Seaside the following:

(i)

solely on the Initial Closing Date, this Agreement duly executed by the Company;





6













(ii)

solely on the Initial Closing Date, an opinion of Company Counsel, substantially
in the form of Exhibit B hereto;

(iii)

an officer’s certificate of the Company’s Chief Executive Officer or Chief
Financial Officer in substantially the form of Exhibit C attached hereto;

(iv)

solely on the Initial Closing Date, the Warrants, duly executed by the Company,
representing the right to purchase an aggregate of 600,000 shares of Common
Stock (as the same may be adjusted pursuant to the terms of the Warrants); and

(v)

a copy of the irrevocable instructions to the Transfer Agent instructing the
Transfer Agent to deliver, on an expedited basis, a certificate evidencing
600,000 Shares in the case of the Initial Closing and, with respect to each
Subsequent Closing, a certificate evidencing that number of Shares equal to
Seaside’s Subscription Amount for such Subsequent Closing divided by the
applicable Subsequent Per Share Purchase Price for such Subsequent Closing, all
such certificates to be registered in the name of Seaside.

(b)

On or prior to each Closing Date, Seaside shall deliver or cause to be delivered
to the Company the following:

(i)

solely on the Initial Closing Date, this Agreement duly executed by Seaside; and

(ii)

the applicable Subscription Amount by wire transfer to the account as specified
in writing by the Company, and in each case less the amount due Seaside at such
Closing for reimbursement of its expenses pursuant to Section 5.2 hereof.

2.4

Closing Conditions.

(a)

The obligations of the Company hereunder in connection with each Closing are
subject to the following conditions being met:

(i)

the accuracy on the Closing Date of the representations and warranties of
Seaside contained herein (unless as of a specific date therein);

(ii)

all obligations, covenants and agreements of Seaside required to be performed at
or prior to the Closing Date shall have been performed;

(iii)

the delivery by Seaside of the items set forth in Section 2.3(b) of this
Agreement; and

(iv)

with respect to any Subsequent Closing, the Subsequent Per Share Purchase Price
shall equal or exceed the Floor, as set forth in Section 2.5 of this Agreement.

(b)

The obligations of Seaside hereunder in connection with each Closing are subject
to the following conditions being met:





7













(i)

the accuracy on the Closing Date of the representations and warranties of the
Company contained herein (unless as of a specific date therein);

(ii)

all obligations, covenants and agreements of the Company required to be
performed at or prior to the Closing Date shall have been performed;

(iii)

the delivery by the Company of the items set forth in Section 2.3(a) of this
Agreement;

(iv)

with respect to any Subsequent Closing, the Subsequent Per Share Purchase Price
shall equal or exceed the Floor, as set forth in Section 2.5 of this Agreement;

(v)

there shall have been no Material Adverse Effect with respect to the Company
since the date hereof;

(vi)

the purchase of Securities at a Subsequent Closing from the Company shall not
cause Seaside’s beneficial ownership of the Common Stock, calculated in
accordance with Rule 13d-3 promulgated by the Commission, to exceed 9.99%; and

(vii)

from the date hereof to each Closing Date, trading in the Common Stock shall not
have been suspended by the Commission or the Company’s principal Trading Market
(except for any suspension of trading of limited duration agreed to by the
Company, which suspension shall be terminated prior to the Closing), and, at any
time prior to the Closing Date, trading in securities generally as reported by
Bloomberg L.P. shall not have been suspended or limited, or minimum prices shall
not have been established on securities whose trades are reported by such
service, or on any Trading Market, nor shall a banking moratorium have been
declared either by the United States or New York State authorities nor shall
there have occurred any material outbreak or escalation of hostilities or other
national or international calamity of such magnitude in its effect on, or any
material adverse change in, any financial market which, in each case, in the
reasonable judgment of Seaside, makes it impracticable or inadvisable to
purchase the Securities at the Closing.

2.5

The Floor; Limitation on Purchases.

(a)

 In the event that the Subsequent Per Share Purchase Price does not equal or
exceed the Floor, as calculated with respect to any Subsequent Closing Date,
then such Subsequent Closing will not occur.  In each such event, there will be
one fewer Subsequent Closing pursuant to this Agreement and the amount invested
by Seaside shall be reduced by the applicable Subscription Amount for each such
Subsequent Closing that does not occur because the Floor has not been reached.
 The failure to have a Subsequent Closing due to failure to meet the Floor will
not impact any other Subsequent Closings.

(b)

In no event will any Subsequent Closing occur if, as a result of Seaside’s
purchase of Securities at such Subsequent Closing, Seaside’s beneficial
ownership of the Common Stock, calculated in accordance with Rule 13d-3
promulgated by the Commission, will exceed 9.99%.  In such event, Seaside will
(i) purchase only that number of Securities that will cause its beneficial
ownership, calculated in accordance with Rule 13d-3, to remain below 9.99%, and
(ii) use its commercially reasonable best efforts to propose alternative
investment





8













vehicles to fund the Company’s capital requirements.  Nothing herein shall be
deemed to be or construed to impose any obligation on the part of Seaside to
make any such alternative investment.

ARTICLE III.
REPRESENTATIONS AND WARRANTIES

3.1

Representations and Warranties of the Company. Except as disclosed in the
section of the disclosures schedules dated the date hereof and delivered by the
Company to Seaside with respect to this Agreement (individually, a “Disclosure
Schedule” and collectively, the “Disclosure Schedules”) that correspond to such
section of this Section 3.1, the Company hereby represents and warrants to
Seaside as follows:

(a)

Subsidiaries.  All of the direct and indirect subsidiaries of the Company are
set forth on Schedule 3.1(a).  The Company owns, directly or indirectly, all of
the capital stock or other equity interests of each Subsidiary that is
incorporated in any state or other jurisdiction of the United States (each, a
“US Subsidiary” and collectively, the “US Subsidiaries”), free and clear of any
Liens, and all of the issued and outstanding shares of capital stock of each US
Subsidiary are validly issued and are fully paid, non-assessable and free of
preemptive and similar rights to subscribe for or purchase securities.   The
Company owns, directly or indirectly, all of the issued share capital or other
equity interests of each Subsidiary that is incorporated under the laws of
England and Wales (each, a “UK Subsidiary” and collectively, the “UK
Subsidiaries”), free and clear of any Liens, and all of the issued and
outstanding shares of share capital of each UK Subsidiary are validly issued and
are fully paid, non-assessable and free of preemptive and similar rights to
subscribe for or purchase securities.

(b)

Organization and Qualification.  The Company and each of the US Subsidiaries is
an entity duly incorporated or otherwise organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation or
organization, with the requisite power and authority to own and use its
properties and assets and to carry on its business as currently conducted.
 Neither the Company nor any US Subsidiary is in violation nor default of any of
the provisions of its respective certificate or articles of incorporation,
bylaws or other organizational or charter documents.  Each of the Company and
the US Subsidiaries is duly qualified to conduct business and is in good
standing as a foreign corporation or other entity in each jurisdiction in which
the nature of the business conducted or property owned by it makes such
qualification necessary, except where the failure to be so qualified or in good
standing, as the case may be, could not have or reasonably be expected to result
in: (i) a material adverse effect on the legality, validity or enforceability of
any Transaction Document, (ii) a material adverse effect on the results of
operations, assets, business, prospects or condition (financial or otherwise) of
the Company and the US Subsidiaries, taken as a whole, or (iii) a material
adverse effect on the Company’s ability to perform in any material respect on a
timely basis its obligations under any Transaction Document (any of (i), (ii) or
(iii), a “Material Adverse Effect”) and no Proceeding has been instituted in any
such jurisdiction revoking, limiting or curtailing or seeking to revoke, limit
or curtail such power and authority or qualification.  Each of the UK
Subsidiaries is duly incorporated under the laws of England and Wales, with the
requisite power and authority under its memorandum of association or articles of
association to own and use its properties and assets and to carry on its
business as currently conducted.  No UK Subsidiary is in





9













breach or default of any of the provisions of its memorandum of association or
articles of association.  No UK Subsidiary carries on business from a permanent
place of business outside England and Wales.

(c)

Authorization; Enforcement.  The Company has the requisite corporate power and
authority to enter into and to consummate the transactions contemplated by each
of the Transaction Documents and otherwise to carry out its obligations
hereunder and thereunder.  The execution and delivery of each of the Transaction
Documents by the Company and the consummation by it of the transactions
contemplated hereby and thereby, including the issuance and sale of the
Securities, have been duly authorized by all necessary action on the part of the
Company and no further action is required by the Company, the Board of Directors
or the Company’s stockholders in connection therewith other than in connection
with the Required Approvals.  Each Transaction Document to which it is a party
has been (or upon delivery will have been) duly executed by the Company and,
when delivered in accordance with the terms hereof and thereof, will constitute
the valid and binding obligation of the Company enforceable against the Company
in accordance with its terms, except: (i) as limited by general equitable
principles and applicable bankruptcy, insolvency, reorganization, moratorium and
other laws of general application affecting enforcement of creditors’ rights
generally, (ii) as limited by laws relating to the availability of specific
performance, injunctive relief or other equitable remedies and (iii) insofar as
indemnification and contribution provisions may be limited by applicable law.

(d)

No Conflicts.  The execution, delivery and performance by the Company of the
Transaction Documents, the issuance and sale of the Securities and the
consummation by it of the transactions contemplated hereby and thereby to which
it is a party do not and will not: (i) conflict with or violate any provision of
the Company’s or any Subsidiary’s certificate or articles of incorporation,
bylaws or other organizational or charter documents, (ii) conflict with, or
constitute a default (or an event that with notice or lapse of time or both
would become a default) under, result in the creation of any Lien upon any of
the properties or assets of the Company or any Subsidiary, or give to others any
rights of termination, amendment, acceleration or cancellation (with or without
notice, lapse of time or both) of, any agreement, credit facility, debt or other
instrument (evidencing a Company or Subsidiary debt or otherwise) or other
understanding to which the Company or any Subsidiary is a party or by which any
property or asset of the Company or any Subsidiary is bound or affected, or
(iii) subject to the Required Approvals, conflict with or result in a violation
of any law, rule, regulation, order, judgment, injunction, decree or other
restriction of any court or governmental authority to which the Company or a
Subsidiary is subject (including federal and state securities laws and
regulations), or by which any property or asset of the Company or a Subsidiary
is bound or affected; except in the case of each of clauses (ii) and (iii), such
as could not have or reasonably be expected to result in a Material Adverse
Effect.

(e)

Filings, Consents and Approvals.  The Company is not required to obtain any
consent, waiver, authorization or order of, give any notice to, or make any
filing or registration with, any court or other federal, state, local or other
governmental authority or other Person in connection with the execution,
delivery and performance by the Company of the Transaction Documents, other
than: (i) the filings required pursuant to Section 4.4 of this Agreement, and
(ii) the filing of a Form D with the Commission and such filings as are required
to be made under applicable state securities laws (collectively, the “Required
Approvals”).





10













(f)

Issuance of the Securities.  The Securities are duly authorized and, when issued
and paid for in accordance with the applicable Transaction Documents, will be
duly and validly issued, fully paid and nonassessable, free and clear of all
Liens imposed by the Company other than restrictions on transfer provided for in
the Transaction Documents.  

(g)

Capitalization.  The capitalization of the Company is as set forth on Schedule
3.1(g), which Schedule 3.1(g) shall also include the number of shares of Common
Stock owned beneficially, and of record, by Affiliates of the Company as of the
date hereof.  Except as set forth on Schedule 3.1(g), the Company has not issued
any capital stock since its most recently filed periodic report under the
Exchange Act, other than pursuant to the exercise of employee stock options
under the Company’s stock option plans, the issuance of shares of Common Stock
to employees pursuant to the Company’s employee stock purchase plans and
pursuant to the conversion and/or exercise of Common Stock Equivalents
outstanding as of the date of the most recently filed periodic report under the
Exchange Act. Except as set forth on Schedule 3.1(g), no Person has any right of
first refusal, preemptive right, right of participation, or any similar right to
participate in the transactions contemplated by the Transaction Documents.
 Except as a result of the purchase and sale of the Securities and except as set
forth on Schedule 3.1(g), there are no outstanding options, warrants, scrip
rights to subscribe to, calls or commitments of any character whatsoever
relating to, or securities, rights or obligations convertible into or
exercisable or exchangeable for, or giving any Person any right to subscribe for
or acquire any shares of Common Stock, or contracts, commitments, understandings
or arrangements by which the Company or any Subsidiary is or may become bound to
issue additional shares of Common Stock or Common Stock Equivalents.  The
issuance and sale of the Securities will not obligate the Company to issue
shares of Common Stock or other securities to any Person (other than Seaside and
Midtown) and will not result in a right of any holder of Company securities to
adjust the exercise, conversion, exchange or reset price under any of such
securities.  Since the date of the Company’s reverse acquisition on June 26,
2003, all of the outstanding shares of capital stock of the Company are validly
issued, fully paid and nonassessable, have been issued in substantial compliance
with all federal and state securities laws, and none of such outstanding shares
was issued in violation of any preemptive rights or similar rights to subscribe
for or purchase securities.  No further approval or authorization of any
stockholder, the Board of Directors or others is required for the issuance and
sale of the Securities.  There are no stockholders agreements, voting agreements
or other similar agreements with respect to the Company’s capital stock to which
the Company is a party or, to the knowledge of the Company, between or among any
of the Company’s stockholders.

(h)

SEC Reports; Financial Statements.  The Company has filed all reports,
schedules, forms, statements and other documents required to be filed by the
Company under the Securities Act and the Exchange Act, including pursuant to
Section 13(a) or 15(d) thereof, for the two years preceding the date hereof (or
such shorter period as the Company was required by law or regulation to file
such material) (the foregoing materials, including the exhibits thereto and
documents incorporated by reference therein, being collectively referred to
herein as the “SEC Reports”) on a timely basis or has received a valid extension
of such time of filing and has filed any such SEC Reports prior to the
expiration of any such extension.  As of their respective dates, the SEC Reports
complied in all material respects with the requirements of the Securities Act
and the Exchange Act, as applicable, and none of the SEC Reports, when filed,
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated





11













therein or necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading.  The Company has
never been an issuer subject to Rule 144(i) under the Securities Act.  Subject
to the resolution of certain outstanding comments thereon received from the
staff of the Commission (the “SEC Comments”), the financial statements of the
Company included in the SEC Reports comply in all material respects with
applicable accounting requirements and the rules and regulations of the
Commission with respect thereto as in effect at the time of filing.  Such
financial statements have been prepared in accordance with United States
generally accepted accounting principles applied on a consistent basis during
the periods involved (“GAAP”), except as may be otherwise specified in such
financial statements or the notes thereto and subject to the resolution of the
SEC Comments, and except that unaudited financial statements may not contain all
footnotes required by GAAP, and fairly present in all material respects the
financial position of the Company and its consolidated Subsidiaries as of and
for the dates thereof and the results of operations and cash flows for the
periods then ended, subject, in the case of unaudited statements, to normal,
immaterial, year-end audit adjustments.

(i)

Material Changes; Undisclosed Events, Liabilities or Developments.  Since the
date of the latest audited financial statements included within the SEC Reports,
except as specifically disclosed in a subsequent SEC Report filed prior to the
date hereof or the date of a Subsequent Closing, as applicable: (i) there has
been no event, occurrence or development that has had or that could reasonably
be expected to result in a Material Adverse Effect, (ii) the Company has not
incurred any liabilities (contingent or otherwise) other than (A) trade payables
and accrued expenses incurred in the ordinary course of business consistent with
past practice and (B) liabilities not required to be reflected in the Company’s
financial statements pursuant to GAAP or disclosed in filings made with the
Commission, (iii) the Company has not altered its method of accounting, (iv) the
Company has not declared or made any dividend or distribution of cash or other
property to its stockholders or purchased, redeemed or made any agreements to
purchase or redeem any shares of its capital stock and (v) the Company has not
issued any equity securities to any officer, director or Affiliate, except
pursuant to existing Company stock option, stock compensation and independent
director compensation plans.  The Company does not have pending before the
Commission any request for confidential treatment of information.  Except for
the issuance of the Securities contemplated by this Agreement or as set forth on
Schedule 3.1(i), no event, liability, fact, circumstance, occurrence or
development has occurred or exists, or is reasonably expected to occur or exist,
with respect to the Company or its Subsidiaries or their respective business,
properties, operations, assets or financial condition, that would be required to
be disclosed by the Company under applicable securities laws at the time this
representation is made or deemed made that has not been publicly disclosed at
least 1 Trading Day prior to the date that this representation is made or deemed
made.

(j)

Litigation.  There is no claim, action, suit, inquiry, notice of violation,
proceeding or investigation pending or, to the knowledge of the Company,
threatened against or affecting the Company, any Subsidiary or any of their
respective properties before or by any court, arbitrator, governmental or
administrative agency or regulatory authority (federal, state, county, local or
foreign and including, without limitation, an informal investigation or partial
proceeding, such as a deposition) (collectively, an “Action”) which (i)
adversely affects or challenges the legality, validity or enforceability of any
of the Transaction Documents or the Securities or (ii) could, if there were an
unfavorable decision, have or reasonably be expected to





12













result in a Material Adverse Effect.  Neither the Company nor any Subsidiary,
nor any director or officer thereof, is or has been the subject of any Action
involving a claim of violation of or liability under federal or state securities
laws or a claim of breach of fiduciary duty.  There has not been and, to the
knowledge of the Company, there is not pending or contemplated, any
investigation by the Commission involving the Company or any current or former
director or officer of the Company.  The Commission has not issued any stop
order or other order suspending the effectiveness of any registration statement
filed by the Company or any Subsidiary under the Exchange Act or the Securities
Act.  

(k)

Labor Relations.  No material labor dispute exists or, to the knowledge of the
Company, is imminent with respect to any of the employees of the Company, which
could reasonably be expected to result in a Material Adverse Effect.  None of
the Company’s or its Subsidiaries’ employees is a member of a union that relates
to such employee’s relationship with the Company or such Subsidiary, and neither
the Company nor any of its Subsidiaries is a party to a collective bargaining
agreement.  To the knowledge of the Company, no executive officer is, or is now
expected to be, in violation of any material term of any employment contract,
confidentiality, disclosure or proprietary information agreement or
non-competition agreement, or any other contract or agreement or any restrictive
covenant in favor of any third party, and the continued employment of each such
executive officer does not subject the Company or any of its Subsidiaries to any
liability with respect to any of the foregoing matters.  Except as set forth on
Schedule 3.1(k), the Company and its Subsidiaries are in compliance with all
U.S. federal, state, local and foreign laws and regulations relating to
employment and employment practices, terms and conditions of employment and
wages and hours, except where the failure to be in compliance could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

(l)

Compliance.  Neither the Company nor any Subsidiary: (i) is in default under or
in violation of (and no event has occurred that has not been waived that, with
notice or lapse of time or both, would result in a default by the Company or any
Subsidiary under), nor has the Company or any Subsidiary received notice of a
claim that it is in default under or that it is in violation of, any indenture,
loan or credit agreement or any other agreement or instrument to which it is a
party or by which it or any of its properties is bound (whether or not such
default or violation has been waived), (ii) is in violation of any judgment,
decree, or order of any court, arbitrator or governmental body or (iii) is or
has been in violation of any statute, rule, ordinance or regulation of any
governmental authority, including without limitation all foreign, federal, state
and local laws relating to taxes, environmental protection, occupational health
and safety, product quality and safety and, except as set forth on Schedule
3.1(l), employment and labor matters, except in each case as could not have or
reasonably be expected to result in a Material Adverse Effect.

(m)

Regulatory Permits.  The Company and the Subsidiaries possess all certificates,
authorizations and permits issued by the appropriate federal, state, local or
foreign regulatory authorities necessary to conduct their respective businesses
as described in the SEC Reports, except where the failure to possess such
permits could not reasonably be expected to result in a Material Adverse Effect
(“Material Permits”), and neither the Company nor any Subsidiary has received
any notice of proceedings relating to the revocation or modification of any
Material Permit.





13













(n)

Title to Assets.  The Company and the Subsidiaries have good and marketable
title in all personal property owned by them that is material to the business of
the Company and the Subsidiaries, in each case free and clear of all Liens,
except for Liens as do not materially affect the value of such property and do
not materially interfere with the use made and proposed to be made of such
property by the Company and the Subsidiaries and Liens for the payment of
federal, state or other taxes, the payment of which is neither delinquent nor
subject to penalties.  Any real property and facilities held under lease by the
Company and the Subsidiaries are held by them under valid, subsisting and
enforceable leases with which the Company and the Subsidiaries are in
compliance.  The Company does not own any real property in fee simple.

(o)

Patents and Trademarks.  The Company and the Subsidiaries have, or have rights
to use, all patents, patent applications, trademarks, trademark applications,
service marks, trade names, trade secrets, inventions, copyrights, licenses and
other intellectual property rights and similar rights as described in the SEC
Reports as necessary or material for use in connection with their respective
businesses and which the failure to so have could have a Material Adverse Effect
(collectively, the “Intellectual Property Rights”).  None of, and neither the
Company nor any Subsidiary has received a notice (written or otherwise) that any
of, the Intellectual Property Rights has expired, terminated or been abandoned,
or is expected to expire or terminate or be abandoned, within two (2) years from
the date of this Agreement.  Neither the Company nor any Subsidiary has
received, since the date of the latest audited financial statements included
within the SEC Reports, a written notice of a claim or otherwise has any
knowledge that the Intellectual Property Rights violate or infringe upon the
rights of any Person, except as would not have a Material Adverse Effect.  To
the knowledge of the Company, all such Intellectual Property Rights are
enforceable and there is no existing infringement by another Person of any of
the Intellectual Property Rights.  The Company and its Subsidiaries have taken
reasonable security measures to protect the secrecy, confidentiality and value
of all of their intellectual properties, except where failure to do so could
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

(p)

Insurance.  The Company and the Subsidiaries are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as are prudent and customary in the businesses in which the Company and
the Subsidiaries are engaged, including, but not limited to, directors and
officers insurance coverage at least equal to $5,000,000.  Neither the Company
nor any Subsidiary has any reason to believe that it will not be able to renew
its existing insurance coverage as and when such coverage expires or to obtain
similar coverage from similar insurers as may be necessary to continue its
business without a significant increase in cost.

(q)

Transactions With Affiliates and Employees.  Except as set forth in the SEC
Reports, none of the officers or directors of the Company and, to the knowledge
of the Company, none of the employees of the Company is presently a party to any
transaction with the Company or any Subsidiary (other than for services as
employees, officers and directors), including any contract, agreement or other
arrangement providing for the furnishing of services to or by, providing for
rental of real or personal property to or from, or otherwise requiring payments
to or from any officer, director or such employee or, to the knowledge of the
Company, any entity in which any officer, director, or any such employee has a
substantial interest or is an officer, director, trustee or partner, in each
case in excess of $120,000 other than





14













for: (i) payment of salary, consulting or director fees for services rendered,
(ii) reimbursement for expenses incurred on behalf of the Company and (iii)
other employee benefits, including stock option agreements or other awards under
any stock option or other stock compensation plan of the Company.

(r)

Sarbanes-Oxley; Internal Accounting Controls.  The Company is in material
compliance with any and all applicable requirements of the Sarbanes-Oxley Act of
2002 that are effective as of the date hereof, and any and all applicable rules
and regulations promulgated by the Commission thereunder that are effective as
of the date hereof and as of the Closing Date.  The Company and the Subsidiaries
maintain a system of internal accounting controls sufficient to provide
reasonable assurance that: (i) transactions are executed in accordance with
management’s general or specific authorizations, (ii) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
GAAP and to maintain asset accountability, (iii) access to assets is permitted
only in accordance with management’s general or specific authorization, and (iv)
the recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences. The Company has established disclosure controls and procedures (as
defined in Exchange Act Rules 13a-15(e) and 15d-15(e)) for the Company and
designed such disclosure controls and procedures to ensure that information
required to be disclosed by the Company in the reports it files or submits under
the Exchange Act is recorded, processed, summarized and reported, within the
time periods specified in the Commission’s rules and forms.  The Company’s
certifying officers have evaluated the effectiveness of the Company’s disclosure
controls and procedures as of the end of the period covered by the Company’s
most recently filed periodic report under the Exchange Act (such date, the
“Evaluation Date”).  The Company presented in its most recently filed periodic
report under the Exchange Act the conclusions of the certifying officers about
the effectiveness of the disclosure controls and procedures based on their
evaluations as of the Evaluation Date.  Since the Evaluation Date, there have
been no changes in the Company’s internal control over financial reporting (as
such term is defined in the Exchange Act) that has materially affected, or is
reasonably likely to materially affect, the Company’s internal control over
financial reporting.

(s)

Certain Fees.  Except for fees payable to the Company’s placement agent, Midtown
Partners & Co., LLC (“Midtown”), which fees will be paid by the Company to
Midtown at each Closing, and the placement agent warrants issuable to Midtown at
the Initial Closing and the shares underlying such warrants, no brokerage or
finder’s fees or commissions are or will be payable by the Company to any
broker, financial advisor or consultant, finder, placement agent, investment
banker, bank or other Person with respect to the transactions contemplated by
the Transaction Documents.  Seaside shall have no obligation with respect to any
fees or with respect to any claims made by or on behalf of other Persons for
fees of a type contemplated in this Section that may be due in connection with
the transactions contemplated by the Transaction Documents.

(t)

Private Placement. Assuming the accuracy of Seaside’s representations and
warranties set forth in Section 3.2, no registration under the Securities Act is
required for the offer and sale of the Securities by the Company to Seaside as
contemplated hereby.  The issuance and sale of the Securities hereunder does not
contravene the rules and regulations of the Trading Market.





15













(u)

Investment Company. The Company is not, and is not an Affiliate of, and
immediately after receipt of payment for the Securities, will not be or be an
Affiliate of, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.  The Company shall conduct its business in a
manner so that it will not become an “investment company” subject to
registration under the Investment Company Act of 1940, as amended.

(v)

Registration Rights.  Except as set forth on Schedule 3.1(v), no Person has any
right to cause the Company to effect the registration under the Securities Act
of any securities of the Company.

(w)

Listing and Maintenance Requirements.  The Company has not, in the 12 months
preceding the date hereof, received notice from any Trading Market on which the
Common Stock is or has been listed or quoted to the effect that the Company is
not in compliance with the listing or maintenance requirements of such Trading
Market. The Company is, and has no reason to believe that it will not in the
foreseeable future continue to be, in compliance with all such listing and
maintenance requirements.

(x)

Application of Takeover Protections.  The Company and the Board of Directors
have taken all necessary action, if any, in order to render inapplicable any
control share acquisition, business combination, poison pill (including any
distribution under a rights agreement) or other similar anti-takeover provision
under the Company’s certificate of incorporation (or similar charter documents)
or the laws of its state of incorporation that is or could become applicable to
Seaside as a result of Seaside and the Company fulfilling their obligations or
exercising their rights under the Transaction Documents, including without
limitation as a result of the Company’s issuance of the Securities and Seaside’s
ownership of the Securities.

(y)

Disclosure.  Except with respect to the material terms and conditions of the
transactions contemplated by the Transaction Documents, the Company confirms
that neither it nor any other Person acting on its behalf has provided Seaside
or its agents or counsel with any information that it believes constitutes or
might constitute material, non-public information.   The Company understands and
confirms that Seaside will rely on the foregoing representation in effecting
transactions in securities of the Company.  All of the disclosure furnished by
or on behalf of the Company to Seaside regarding the Company, its business and
the transactions contemplated hereby, including the Disclosure Schedules to this
Agreement, is true and correct and does not contain any untrue statement of a
material fact or omit to state any material fact necessary in order to make the
statements made therein, in light of the circumstances under which they were
made, not misleading. The press releases disseminated by the Company during the
twelve months preceding the date of this Agreement taken as a whole do not
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made and when made,
not misleading.  The Company acknowledges and agrees that Seaside does not make
and has not made any representations or warranties with respect to the
transactions contemplated hereby other than those specifically set forth in
Section 3.2 hereof.





16













(z)

No Integrated Offering. Assuming the accuracy of Seaside’s representations and
warranties set forth in Section 3.2, neither the Company, nor any of its
Affiliates, nor any Person acting on its or their behalf has, directly or
indirectly, made any offers or sales of any security or solicited any offers to
buy any security, under circumstances that would cause this offering of the
Securities to be integrated with prior offerings by the Company for purposes of
(i) the Securities Act which would require the registration of any such
securities under the Securities Act, or (ii) any applicable shareholder approval
provisions of any Trading Market on which any of the securities of the Company
are listed or designated.

(aa)

Solvency. Schedule 3.1(aa) sets forth as of the date hereof all outstanding
secured and unsecured Indebtedness of the Company or any Subsidiary, or for
which the Company or any Subsidiary has commitments.  For the purposes of this
Agreement, “Indebtedness” means (i) any liabilities for borrowed money or
amounts owed in excess of $50,000 (other than trade accounts payable incurred in
the ordinary course of business), (ii) all guaranties, endorsements and other
contingent obligations in respect of indebtedness of others, whether or not the
same are or should be reflected in the Company’s balance sheet (or the notes
thereto), except guaranties by endorsement of negotiable instruments for deposit
or collection or similar transactions in the ordinary course of business; and
(iii) the present value of any lease payments in excess of $50,000 due under
leases required to be capitalized in accordance with GAAP.  Neither the Company
nor any Subsidiary is in default with respect to any Indebtedness.

(bb)

Tax Status.  Except for matters that would not, individually or in the
aggregate, have or reasonably be expected to result in a Material Adverse
Effect, the Company and each Subsidiary (i) has made or filed all United States
federal and state income and all foreign income and franchise tax returns,
reports and declarations required by any jurisdiction to which it is subject,
(ii) has paid all taxes and other governmental assessments and charges that are
material in amount, shown or determined to be due on such returns, reports and
declarations and (iii) has set aside on its books provision reasonably adequate
for the payment of all material taxes for periods subsequent to the periods to
which such returns, reports or declarations apply.  There are no unpaid taxes in
any material amount claimed to be due by the taxing authority of any
jurisdiction, and the officers of the Company or of any Subsidiary know of no
basis for any such claim.

(cc)

No General Solicitation.  Neither the Company nor any person acting on behalf of
the Company has offered or sold any of the Securities by any form of general
solicitation or general advertising.  The Company has offered the Securities for
sale only to Seaside.

(dd)

Foreign Corrupt Practices.  Neither the Company nor, to the knowledge of the
Company, any agent or other person acting on behalf of the Company, has: (i)
directly or indirectly, used any funds for unlawful contributions, gifts,
entertainment or other unlawful expenses related to foreign or domestic
political activity, (ii) made any unlawful payment to foreign or domestic
government officials or employees or to any foreign or domestic political
parties or campaigns from corporate funds, (iii) failed to disclose fully any
contribution made by the Company (or made by any person acting on its behalf of
which the Company is aware) which is in violation of law or (iv) violated in any
material respect any provision of the Foreign Corrupt Practices Act of 1977, as
amended.





17













(ee)

Accountants.  The Company’s accounting firm is KBL, LLP.  To the knowledge and
belief of the Company, such accounting firm: (i) is a registered public
accounting firm as required by the Exchange Act and (ii) shall express its
opinion with respect to the financial statements to be included in the Company’s
Annual Report for the year ending December 31, 2010.

(ff)

No Disagreements with Accountants and Lawyers.

There are no disagreements of any kind presently existing, or reasonably
anticipated by the Company to arise, between the Company and the accountants and
lawyers formerly or presently employed by the Company and the Company is current
with respect to any fees owed to its accountants and lawyers which could affect
the Company’s ability to perform any of its obligations under any of the
Transaction Documents.    

(gg)

 Acknowledgment Regarding Seaside’s Purchase of Securities.  The Company
acknowledges and agrees that Seaside is acting solely in the capacity of an
arm’s length purchaser with respect to the Transaction Documents and the
transactions contemplated thereby. The Company further acknowledges that Seaside
is not acting as a financial advisor or fiduciary of the Company (or in any
similar capacity) with respect to the Transaction Documents and the transactions
contemplated thereby and any advice given by Seaside or any of its
representatives or agents in connection with the Transaction Documents and the
transactions contemplated thereby is merely incidental to Seaside’s purchase of
the Securities.  The Company further represents to Seaside that the Company’s
decision to enter into this Agreement and the other Transaction Documents has
been based solely on the independent evaluation of the transactions contemplated
hereby by the Company and its representatives.

(hh)

Acknowledgment Regarding Seaside’s Trading Activity.  Anything in this Agreement
or elsewhere herein to the contrary notwithstanding (except for Sections 3.2(f)
and 4.10 hereof), it is understood and acknowledged by the Company that: (i)
Seaside has not been asked by the Company to agree, nor has Seaside agreed, to
desist from purchasing or selling, long and/or short, securities of the Company,
or “derivative” securities based on securities issued by the Company or to hold
the Securities for any specified term, (ii) past or future open market or other
transactions by Seaside, specifically including, without limitation, Short Sales
or “derivative” transactions, before or after the closing of this or future
private placement transactions, may negatively impact the market price of the
Company’s publicly-traded securities, (iii) Seaside, and counter-parties in
“derivative” transactions to which Seaside is a party, directly or indirectly,
may presently have a “short” position in the Common Stock and (iv) Seaside shall
not be deemed to have any affiliation with or control over any arm’s length
counter-party in any “derivative” transaction.   The Company further understands
and acknowledges that (y) Seaside may engage in hedging activities at various
times during the period that the Securities are outstanding, and (z) such
hedging activities (if any) could reduce the value of the existing stockholders’
equity interests in the Company at and after the time that the hedging
activities are being conducted.  The Company acknowledges that such
aforementioned hedging activities do not constitute a breach of any of the
Transaction Documents.

(ii)

Regulation M Compliance.  The Company has not, and to its knowledge no one
acting on its behalf has, (i) taken, directly or indirectly, any action designed
to cause or to





18













result in the stabilization or manipulation of the price of any security of the
Company to facilitate the sale or resale of any of the Securities, (ii) sold,
bid for, purchased, or paid any compensation for soliciting purchases of, any of
the Securities, or (iii) paid or agreed to pay to any Person any compensation
for soliciting another to purchase any other securities of the Company, other
than, in the case of clauses (ii) and (iii), compensation paid to the Company’s
placement agent in connection with the placement of the Securities.

(jj)

Stock Option Plans.  Each stock option granted by the Company under the
Company’s stock option plans was granted (i) in accordance with the terms of the
applicable stock option plan and (ii) with an exercise price at least equal to
the fair market value of the Common Stock on the date such stock option would be
considered granted under GAAP and applicable law.  No stock option granted under
any of the Company’s stock option plans has been backdated.  The Company has not
knowingly granted, and there is no and has been no Company policy or practice to
knowingly grant, stock options prior to, or otherwise knowingly coordinate the
grant of stock options with, the release or other public announcement of
material information regarding the Company or its Subsidiaries or their
financial results or prospects.

(kk)

Office of Foreign Assets Control.  Neither the Company nor, to the Company's
knowledge, any director, officer, agent, employee or affiliate of the Company is
currently subject to any U.S. sanctions administered by the Office of Foreign
Assets Control of the U.S. Treasury Department (“OFAC”).

(ll)

U.S. Real Property Holding Corporation.  The Company is not and has never been a
U.S. real property holding corporation within the meaning of Section 897 of the
Internal Revenue Code of 1986, as amended, and the Company shall so certify upon
Seaside’s request.

(mm)

Bank Holding Company Act.  Neither the Company nor any of its Subsidiaries or
Affiliates is subject to the Bank Holding Company Act of 1956, as amended (the
“BHCA”) and to regulation by the Board of Governors of the Federal Reserve
System (the “Federal Reserve”).  Neither the Company nor any of its Subsidiaries
or Affiliates owns or controls, directly or indirectly, five percent (5%) or
more of the outstanding shares of any class of voting securities or twenty-five
percent (25%) or more of the total equity of a bank or any entity that is
subject to the BHCA and to regulation by the Federal Reserve.  Neither the
Company nor any of its Subsidiaries or Affiliates exercises a controlling
influence over the management or policies of a bank or any entity that is
subject to the BHCA and to regulation by the Federal Reserve.

(nn)

Money Laundering.  The operations of the Company are and have been conducted at
all times in compliance with applicable financial record-keeping and reporting
requirements of the Currency and Foreign Transactions Reporting Act of 1970, as
amended, applicable money laundering statutes and applicable rules and
regulations thereunder (collectively, the “Money Laundering Laws”), and no
action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving the Company with respect to the
Money Laundering Laws is pending or, to the knowledge of the Company,
threatened.





19













3.2

Representations and Warranties of Seaside.  Seaside hereby represents and
warrants as of the date hereof and as of the Closing Date to the Company as
follows (unless as of a specific date therein):

(a)

Organization; Authority.  Seaside is an entity duly organized, validly existing
and in good standing under the laws of the jurisdiction of its organization with
full right, corporate or partnership power and authority to enter into and to
consummate the transactions contemplated by the Transaction Documents and
otherwise to carry out its obligations hereunder and thereunder. The execution
and delivery of the Transaction Documents and performance by Seaside of the
transactions contemplated by the Transaction Documents have been duly authorized
by all necessary corporate, partnership, limited liability company or similar
action, as applicable, on the part of Seaside.  Each Transaction Document to
which it is a party has been duly executed by Seaside, and when delivered by
Seaside in accordance with the terms hereof, will constitute the valid and
legally binding obligation of Seaside, enforceable against it in accordance with
its terms, except: (i) as limited by general equitable principles and applicable
bankruptcy, insolvency, reorganization, moratorium and other laws of general
application affecting enforcement of creditors’ rights generally, (ii) as
limited by laws relating to the availability of specific performance, injunctive
relief or other equitable remedies and (iii) insofar as indemnification and
contribution provisions may be limited by applicable law.

(b)

Own Account.  Seaside understands that the Securities are “restricted
securities” and have not been registered under the Securities Act or any
applicable state securities law and is acquiring the Securities as principal for
its own account and not with a view to or for distributing or reselling such
Securities or any part thereof in violation of the Securities Act or any
applicable state securities law, has no present intention of distributing any of
such Securities in violation of the Securities Act or any applicable state
securities law and has no direct or indirect arrangement or understandings with
any other persons to distribute or regarding the distribution of such Securities
in violation of the Securities Act or any applicable state securities law (this
representation and warranty not limiting Seaside’s right to sell the Securities
in compliance with applicable federal and state securities laws). Seaside is
acquiring the Securities hereunder in the ordinary course of its business.

(c)

Seaside Status.  At the time Seaside was offered the Securities, it was, and as
of the date hereof it is, and on each date on which it exercises any Warrants it
will be, either: (i) an “accredited investor” as defined in Rule 501(a)(1),
(a)(2), (a)(3), (a)(7) or (a)(8) under the Securities Act or (ii) a “qualified
institutional buyer” as defined in Rule 144A(a) under the Securities Act.
 Seaside is not required to be registered as a broker-dealer under Section 15 of
the Exchange Act.  

(d)

Experience of Seaside.  Seaside, either alone or together with its
representatives, has such knowledge, sophistication and experience in business
and financial matters so as to be capable of evaluating the merits and risks of
the prospective investment in the Securities, and has so evaluated the merits
and risks of such investment. Seaside is able to bear the economic risk of an
investment in the Securities and, at the present time, is able to afford a
complete loss of such investment.





20













(e)

General Solicitation.  Seaside is not purchasing the Securities as a result of
any advertisement, article, notice or other communication regarding the
Securities published in any newspaper, magazine or similar media or broadcast
over television or radio or presented at any seminar or any other general
solicitation or general advertisement.

(f)

Certain Transactions and Confidentiality.  Other than consummating the
transactions contemplated hereunder, Seaside has not directly or indirectly, nor
has any Person acting on behalf of or pursuant to any understanding with
Seaside, executed any purchases or sales, including Short Sales, of the
securities of the Company during the period commencing as of the time that
Seaside first received a term sheet (written or oral) from the Company or any
other Person representing the Company setting forth the material terms of the
transactions contemplated hereunder and ending immediately prior to the
execution hereof.  Other than to other Persons party to this Agreement, Seaside
has maintained the confidentiality of all disclosures made to it in connection
with this transaction (including the existence and terms of this transaction).
Notwithstanding the foregoing, for avoidance of doubt, nothing contained herein
shall constitute a representation or warranty, or preclude any actions, with
respect to the identification of the availability of, or securing of, available
shares to borrow in order to effect Short Sales or similar transactions in the
future.

(g)

Access to Information.  Seaside has had the opportunity to review the SEC
Reports and ask questions of, and receive answers from, the Company concerning
the Company, the Company’s business and the terms and conditions of this
investment.   

(h)

No Legal or Tax Advice; Reliance.  Seaside understands that nothing in the SEC
Reports or the Transaction Documents, or any of the materials provided to
Seaside in connection with the purchase and sale of the Securities, constitutes
legal, tax or investment advice.  Seaside has consulted with such legal, tax and
investment advisors as it, in its sole discretion, has deemed necessary or
appropriate in connection with its purchase of the Securities.  Seaside has, in
connection with its decision to purchase the Securities set forth herein, relied
solely on the representations and warranties contained in the Transaction
Documents and confirms that none of the Company’s officers has made any
representations or warranties concerning an investment in the Company other than
those set forth herein.

The Company acknowledges and agrees that the representations contained in
Section 3.2 shall not modify, amend or affect Seaside’s right to rely on the
Company’s representations and warranties contained in this Agreement or any
representations and warranties contained in any other Transaction Document or
any other document or instrument executed and/or delivered in connection with
this Agreement or the consummation of the transaction contemplated hereby.

ARTICLE IV.
OTHER AGREEMENTS OF THE PARTIES

4.1

Transfer Restrictions; Legends and Legend Removal.  

(a)

The Securities may only be disposed of in compliance with state and federal
securities laws.  In connection with any transfer of Securities other than
pursuant to an effective registration statement or Rule 144, to the Company or
to an Affiliate of Seaside or in





21













connection with a pledge as contemplated in Section 4.1(b), the Company may
require the transferor thereof to provide to the Company an opinion of counsel
selected by the transferor and reasonably acceptable to the Company, the form
and substance of which opinion shall be reasonably satisfactory to the Company,
to the effect that such transfer does not require registration of such
transferred Securities under the Securities Act.  As a condition of transfer,
any such transferee shall agree in writing to be bound by the terms of this
Agreement and shall have the rights and obligations of Seaside under this
Agreement.

(b)

Seaside agrees to the imprinting, so long as is required by this Section 4.1, of
a legend on any of the Securities in the following form:

THIS SECURITY HAS NOT BEEN  REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY.  THIS SECURITY MAY BE PLEDGED IN CONNECTION WITH A
BONA FIDE MARGIN ACCOUNT WITH A REGISTERED BROKER-DEALER OR OTHER LOAN WITH A
FINANCIAL INSTITUTION THAT IS AN “ACCREDITED INVESTOR” AS DEFINED IN RULE 501(a)
UNDER THE SECURITIES ACT OR OTHER LOAN SECURED BY SUCH SECURITIES.

The Company acknowledges and agrees that Seaside may from time to time pledge
pursuant to a bona fide margin agreement with a registered broker-dealer or
grant a security interest in some or all of the Securities to a financial
institution that is an “accredited investor” as defined in Rule 501(a) under the
Securities Act and that agrees to be bound by the provisions of this Agreement
and, if required under the terms of such arrangement, Seaside may transfer
pledged or secured Securities to the pledgees or secured parties.  Such a pledge
or transfer would not be subject to approval of the Company and no legal opinion
of legal counsel of the pledgee, secured party or pledgor shall be required in
connection therewith.  Further, no notice shall be required of such pledge.  At
Seaside’s expense, the Company will execute and deliver such reasonable
documentation as a pledgee or secured party of Securities may reasonably request
in connection with a pledge or transfer of the Securities, including, if the
Securities are then registered for resale, the preparation and filing of any
required prospectus supplement under Rule 424(b)(3) under the Securities Act or
other applicable provision of the Securities Act to appropriately amend the list
of selling stockholders.

(c)

Certificates evidencing the Securities shall not contain any legend (including
the legend set forth in Section 4.1(b) hereof), (i) while a registration
statement covering the resale of such security is effective under the Securities
Act, (ii) following any sale of such Securities pursuant to Rule 144, (iii) if
such Securities are eligible for sale under Rule





22













144, without the requirement for the Company to be in compliance with the
current public information required under Rule 144 as to such Securities and
without volume or manner-of-sale restrictions, or (iv) if such legend is not
required under applicable requirements of the Securities Act (including judicial
interpretations and pronouncements issued by the staff of the Commission).  From
and after six (6) months from the Closing Date, unless Seaside is then an
Affiliate of the Company, the Company shall cause its counsel to issue a legal
opinion to the Transfer Agent if required by the Transfer Agent to effect the
removal of the legend hereunder.  The Company agrees that following the time as
such legend is no longer required under this Section 4.1(c), it will, no later
than three Trading Days following the delivery by Seaside to the Company or the
Transfer Agent of a certificate representing Securities issued with a
restrictive legend (such third Trading Day, the “Legend Removal Date”), deliver
or cause to be delivered to Seaside a certificate representing such shares that
is free from all restrictive and other legends.  The Company may not make any
notation on its records or give instructions to the Transfer Agent that enlarge
the restrictions on transfer set forth in this Section 4.  Certificates for
Securities subject to legend removal hereunder shall be transmitted by the
Transfer Agent to Seaside by crediting the account of Seaside’s prime broker
with the Depository Trust Company System as directed by Seaside.

(d)

In addition to Seaside’s other available remedies, the Company shall pay to
Seaside, in cash, as partial liquidated damages and not as a penalty, for each
$1,000 of Shares (based on the VWAP of the Common Stock on the date such Shares
are submitted to the Transfer Agent) delivered for removal of the restrictive
legend and subject to Section 4.1(c), $10 per Trading Day (increasing to $20 per
Trading Day five (5) Trading Days after such damages have begun to accrue) for
each Trading Day after the Legend Removal Date until such certificate is
delivered without a legend.  Nothing herein shall limit Seaside’s right to
pursue actual damages for the Company’s failure to deliver certificates
representing any Securities as required by the Transaction Documents, and
Seaside shall have the right to pursue all remedies available to it at law or in
equity including, without limitation, a decree of specific performance and/or
injunctive relief.

(e)

Seaside agrees with the Company that Seaside will sell any Securities pursuant
to either the registration requirements of the Securities Act, including any
applicable prospectus delivery requirements, or an exemption therefrom, and that
if Securities are sold pursuant to a registration statement, they will be sold
in compliance with the plan of distribution set forth therein, and acknowledges
that the removal of the restrictive legend from certificates representing
Securities as set forth in this Section 4.1 is predicated upon the Company’s
reliance upon this understanding.

4.2

Furnishing of Information; Public Information.  

(a)

For a period of one year from the final Subsequent Closing Date, the Company
covenants to use its best efforts to timely file (or obtain extensions in
respect thereof and file within the applicable grace period) all reports
required to be filed by the Company after the date hereof pursuant to Section
15(d) of the Exchange Act even if the Company is not then subject to the
reporting requirements of the Exchange Act.  As long as Seaside owns Securities,
if the Company is not required to file reports pursuant to the Exchange Act, it
will prepare and furnish to Seaside and make publicly available in accordance
with Rule 144(c) such information





23













as is required for Seaside to sell the Securities, including without limitation,
under Rule 144.  The Company further covenants that it will take such further
action as any holder of Securities may reasonably request, to the extent
required from time to time to enable such Person to sell such Securities without
registration under the Securities Act, including without limitation, within the
requirements of the exemption provided by Rule 144.

(b)

At any time during the period commencing on the Closing Date and ending at such
time that all of the Securities may be sold without the requirement for the
Company to be in compliance with Rule 144(c)(1) and otherwise without
restriction or limitation pursuant to Rule 144, if the Company shall fail for
any reason to satisfy the current public information requirement under Rule
144(c) (a “Public Information Failure”) then, in addition to Seaside’s other
available remedies, the Company shall pay to Seaside, in cash, as liquidated
damages and not as a penalty, by reason of any such delay in or reduction of its
ability to sell the Securities, for each $1,000 of Shares (based on the VWAP of
the Common Stock on the date on which Seaside shall first attempt a sale) sought
to be sold by Seaside, $10 per Trading Day (increasing to $20 per Trading Day
five (5) Trading Days after such damages have begun to accrue) for each Trading
Day that the Public Information Failure remains uncured by the Company.  The
payments to which Seaside shall be entitled pursuant to this Section 4.2(b) are
referred to herein as “Public Information Failure Payments.”  Public Information
Failure Payments shall be paid within five (5) Business Days of the occurrence
of the Public Information Failure and on or before the last day of each calendar
month thereafter if the Public Information Failure continues beyond the first
month.  In the event the Company fails to make Public Information Failure
Payments in a timely manner, such Public Information Failure Payments shall bear
interest at the rate of one and one-half percent (1.5%) per month (prorated for
partial months) until paid in full.  Nothing herein shall limit Seaside’s right
to pursue actual damages for the Public Information Failure, and Seaside shall
have the right to pursue all remedies available to it at law or in equity
including, without limitation, a decree of specific performance and/or
injunctive relief.

4.3

Integration.  The Company shall not sell, offer for sale or solicit offers to
buy or otherwise negotiate in respect of any security (as defined in Section 2
of the Securities Act) that would be integrated with the offer or sale of the
Securities in a manner that would require the registration under the Securities
Act of the sale of the Securities or that would be integrated with the offer or
sale of the Securities for purposes of the rules and regulations of any Trading
Market such that it would require shareholder approval prior to the closing of
such other transaction unless shareholder approval is obtained before the
closing of such subsequent transaction.

4.4

Securities Laws Disclosure; Publicity.  The Company shall timely file a Current
Report on Form 8-K and press release disclosing the material terms of the
transactions contemplated hereby, and including the Transaction Documents as
exhibits thereto.  From and after the issuance of such press release, the
Company shall have publicly disclosed all material, non-public information
delivered to Seaside by the Company or any of its Subsidiaries, or any of their
respective officers, directors, employees or agents in connection with the
transactions contemplated by the Transaction Documents.  The Company and Seaside
shall consult with each other in issuing any other press releases with respect
to the transactions contemplated hereby, and neither the Company nor Seaside
shall issue any such press release nor otherwise make any such public statement
without the prior consent of the Company, with respect to any press





24













release of Seaside, or without the prior consent of Seaside, with respect to any
press release of the Company, which consent shall not unreasonably be withheld
or delayed, except if such disclosure is required by law, in which case the
disclosing party shall promptly provide the other party with prior notice of
such public statement or communication.  Notwithstanding the foregoing, the
Company shall not publicly disclose the name of Seaside, or include the name of
Seaside in any filing with the Commission or any regulatory agency or Trading
Market, without the prior written consent of Seaside, except: (a) as required by
federal securities law in connection with (i) any registration statement
contemplated by Section 4.15 and (ii) the filing of final Transaction Documents
(including signature pages thereto) with the Commission and (b) to the extent
such disclosure is required by law or Trading Market regulations, in which case
the Company shall provide Seaside with prior notice of such disclosure permitted
under this clause (b).

4.5

Shareholder Rights Plan.  No claim will be made or enforced by the Company or,
with the consent of the Company, any other Person, that Seaside is an “Acquiring
Person” under any control share acquisition, business combination, poison pill
(including any distribution under a rights agreement) or similar anti-takeover
plan or arrangement in effect or hereafter adopted by the Company, or that
Seaside could be deemed to trigger the provisions of any such plan or
arrangement, by virtue of receiving Securities under the Transaction Documents
or under any other agreement between the Company and Seaside.

4.6

Non-Public Information.  Except with respect to the material terms and
conditions of the transactions contemplated by the Transaction Documents, the
Company covenants and agrees that neither it, nor any other Person acting on its
behalf, will provide Seaside or its agents or counsel with any information that
the Company believes constitutes material non-public information, unless prior
thereto Seaside shall have executed a written agreement with the Company
regarding the confidentiality and use of such information.  The Company
understands and confirms that Seaside shall be relying on the foregoing covenant
in effecting transactions in securities of the Company.

4.7

Use of Proceeds.  The Company shall use the net proceeds from the sale of the
Securities hereunder for working capital and general corporate purposes and
shall not use such proceeds for: (a) the satisfaction of any portion of the
Company’s debt (other than payment of trade payables in the ordinary course of
the Company’s business and prior practices), (b) the redemption of any Common
Stock or Common Stock Equivalents, (c) the settlement of any outstanding
litigation or (d) in violation of the FCPA or OFAC regulations.

4.8

Indemnification of Seaside.   Subject to the provisions of this Section 4.8, the
Company will indemnify and hold Seaside, Seaside 88 Advisors, LLC and their
respective directors, officers, shareholders, members, partners, employees and
agents (and any other Persons with a functionally equivalent role of a Person
holding such titles notwithstanding a lack of such title or any other title),
each Person who controls Seaside (within the meaning of Section 15 of the
Securities Act and Section 20 of the Exchange Act), and the directors, officers,
shareholders, agents, members, partners or employees (and any other Persons with
a functionally equivalent role of a Person holding such titles notwithstanding a
lack of such title or any other title) of such controlling persons (each, a
“Seaside Party”) harmless from any and all losses, liabilities, obligations,
claims, contingencies, damages, costs and expenses, including all





25













judgments, amounts paid in settlements, court costs and reasonable attorneys’
fees and costs of investigation that any Seaside Party may suffer or incur as a
result of or relating to (a) any material breach of any of the representations,
warranties, covenants or agreements made by the Company in this Agreement or in
the other Transaction Documents or (b) any action instituted against Seaside in
any capacity, or any of them or their respective Affiliates, by any stockholder
of the Company who is not an Affiliate of Seaside, with respect to any of the
transactions contemplated by the Transaction Documents (unless such action is
based upon a breach of Seaside’s representations, warranties or covenants under
the Transaction Documents or any agreements or understandings Seaside may have
with any such stockholder or any violations by Seaside of state or federal
securities laws or any conduct by Seaside which constitutes fraud, gross
negligence, willful misconduct or malfeasance).  If any action shall be brought
against any Seaside Party in respect of which indemnity may be sought pursuant
to this Agreement, Seaside Party shall promptly notify the Company in writing,
and the Company shall have the right to assume the defense thereof with counsel
of its own choosing reasonably acceptable to Seaside Party.  Any Seaside Party
shall have the right to employ separate counsel in any such action and
participate in the defense thereof, but the fees and expenses of such counsel
shall be at the expense of Seaside Party except to the extent that (i) the
employment thereof has been specifically authorized by the Company in writing,
(ii) the Company has failed after a reasonable period of time to assume such
defense and to employ counsel or (iii) in such action there is, in the
reasonable opinion of counsel, a material conflict on any material issue between
the position of the Company and the position of Seaside Party, in which case the
Company shall be responsible for the reasonable fees and expenses of no more
than one such separate counsel.  The Company will not be liable to any Seaside
Party under this Agreement (y) for any settlement by a Seaside Party effected
without the Company’s prior written consent, which shall not be unreasonably
withheld or delayed; or (z) to the extent, but only to the extent that a loss,
claim, damage or liability is attributable to any Seaside Party’s breach of any
of the representations, warranties, covenants or agreements made by Seaside
Party in this Agreement or in the other Transaction Documents.  The
indemnification required by this Section 4.8 shall be made by periodic payments
of the amount thereof during the course of the investigation or defense, as and
when bills are received or are incurred. The indemnity agreements contained
herein shall be in addition to any cause of action or similar right of any
Seaside Party against the Company or others, and (y) any liabilities the Company
may be subject to pursuant to law.

4.9

Listing of Common Stock. The Company hereby agrees to use best efforts to
maintain the quotation of the Common Stock on the Trading Market on which it is
currently listed, and concurrently with the Closing, the Company shall apply to
quote all of the Shares on such Trading Market and promptly secure the quotation
of all of the Shares on such Trading Market. The Company further agrees, if the
Company applies to have the Common Stock traded on any other Trading Market, it
will then include in such application all of the Shares, and will take such
other action as is necessary to cause all of the Shares to be listed or quoted
on such other Trading Market as promptly as possible.  The Company will then
take all action reasonably necessary to continue the listing or quotation and
trading of its Common Stock on a Trading Market and will comply in all respects
with the Company’s reporting, filing and other obligations under the bylaws or
rules of the Trading Market.

4.10

Certain Transactions and Confidentiality.  Seaside covenants that neither it,
nor any Affiliate acting on its behalf or pursuant to any understanding with it,
will execute any





26













purchases or sales, including Short Sales, of any of the Company’s securities
during the period commencing with the execution of this Agreement and ending at
such time that the transactions contemplated by this Agreement are first
publicly announced pursuant to the initial press release as described in Section
4.4.  Seaside covenants that until such time as the transactions contemplated by
this Agreement are publicly disclosed by the Company pursuant to the initial
press release as described in Section 4.4, Seaside will maintain the
confidentiality of the existence and terms of this transaction and the
information included in the Transaction Documents and the Disclosure Schedules. 
Notwithstanding the foregoing, and notwithstanding anything contained in this
Agreement to the contrary, the Company expressly acknowledges and agrees that
(i) Seaside makes no representation, warranty or covenant hereby that it will
not engage in effecting transactions in any securities of the Company after the
time that the transactions contemplated by this Agreement are first publicly
announced pursuant to the initial press release as described in Section 4.4,
(ii) Seaside shall not be restricted or prohibited from effecting any
transactions in any securities of the Company in accordance with applicable
securities laws from and after the time that the transactions contemplated by
this Agreement are first publicly announced pursuant to the initial press
release as described in Section 4.4 and (iii) except as contemplated by Section
4.6, Seaside shall have no duty of confidentiality to the Company or its
Subsidiaries after the issuance of the initial press release as described in
Section 4.4, provided, that Seaside will not engage in any Short Sales while it
holds any of the Shares. 

4.11

Form D; Blue Sky Filings.  The Company agrees to timely file a Form D with
respect to the Securities as required under Regulation D and to provide a copy
thereof, promptly upon request of Seaside. The Company shall take such action as
the Company shall reasonably determine is necessary in order to obtain an
exemption for, or to qualify the Securities for, sale to Seaside at the Closing
under applicable securities or “Blue Sky” laws of the states of the United
States, and shall provide evidence of such actions promptly upon request of
Seaside.  Seaside is domiciled in the State of Florida.

4.12

Capital Changes.  Until the one year anniversary of the Closing Date, the
Company shall not undertake a reverse or forward stock split or reclassification
of the Common Stock without the prior written consent of Seaside.

4.13

Delivery of Securities After Closing.  The Company shall deliver, or cause to be
delivered, the respective Securities purchased by Seaside to Seaside within
three (3) Trading Days of the Closing Date.

4.14

Piggyback Registration Rights. If, at any time after the Closing Date, the
Company shall propose to file with the Commission a registration statement under
the Securities Act other than on Forms S-4 or S-8 (or any successor to such
forms), the Company shall give notice to Seaside and include in such
registration statement all or any part of the Shares that Seaside requests to be
registered; provided, however, that the Company shall not be required to
register any Securities pursuant to this Section 4.14 that are eligible for
resale pursuant to Rule 144 under the Securities Act without any requirement for
the Company to maintain current public information and without any limitation on
volume or manner of sale.  The Company shall use best efforts to cause such
registration statement to become effective as soon as practicable.





27













ARTICLE V.
MISCELLANEOUS

5.1

Termination.  This Agreement may be terminated:

(a)

by either party, upon written notice to the other party, if the Initial Closing
has not been consummated on or before February 28, 2011;

(b)

by the Company, upon ten (10) days prior written notice to Seaside; or

(c)

by Seaside, upon written notice to the Company, if at any time prior to the
final Subsequent Closing the Company consummates a reverse stock split or a
financing to which Seaside is not a party;

provided, however, that no such termination pursuant to this Section 5.1 will
affect the right of any party to sue for any breach by the other party (or
parties) and provided further that neither party shall have any liability
hereunder or otherwise to the other party in the event this Agreement is
terminated pursuant to clause (a) of this Section 5.1.

5.2

Fees and Expenses.  Except as otherwise set forth in this Agreement and as set
forth in this Section 5.2 below, each party shall pay the fees and expenses of
its own advisers, counsel, accountants and other experts, if any, and all other
expenses incurred by such party incident to the negotiation, preparation,
execution, delivery and performance of this Agreement.  The Company shall pay
all stamp and other taxes and duties levied in connection with the delivery of
the Securities.  Notwithstanding the foregoing, the Company shall reimburse
Seaside for the fees and expenses of its counsel, White White & Van Etten PC, in
an amount equal to $25,000, $5,000 of which shall be withheld by Seaside from
the Subscription Amount to be paid for the Securities at each of the Initial
Closing and the first four Subsequent Closings.  At each Subsequent Closing
thereafter, the Company shall reimburse Seaside for the fees and expenses of its
counsel, White White & Van Etten PC, in an amount equal to $2,500 per Closing.
 Such legal fees may be withheld by Seaside from the Subscription Amount to be
paid for the Securities at such Subsequent Closings.

5.3

Entire Agreement.  The Transaction Documents, together with the schedules
thereto, contain the entire understanding of the parties with respect to the
subject matter hereof and supersede all prior agreements and understandings,
oral or written, with respect to such matters, which the parties acknowledge
have been merged into such documents, exhibits and schedules.

5.4

Notices.  Any and all notices or other communications or deliveries required or
permitted to be provided hereunder shall be in writing and shall be deemed given
and effective on the earliest of: (a) the date of transmission, if such notice
or communication is delivered via facsimile at the facsimile number set forth on
the signature pages attached hereto prior to 5:30 p.m. (New York City time) on a
Trading Day, (b) the next Trading Day after the date of transmission, if such
notice or communication is delivered via facsimile at the facsimile number set
forth on the signature pages attached hereto on a day that is not a Trading Day
or later than 5:30 p.m. (New York City time) on any Trading Day, (c) the second
(2nd) Trading Day following the date of mailing, if sent by U.S. nationally
recognized overnight courier service or (d) upon





28













actual receipt by the party to whom such notice is required to be given.  The
address for such notices and communications shall be as set forth on the
signature pages attached hereto.

5.5

Amendments; Waivers.  No provision of this Agreement may be waived, modified,
supplemented or amended except in a written instrument signed, in the case of an
amendment, by the Company and Seaside or, in the case of a waiver, by the party
against whom enforcement of any such waived provision is sought.  No waiver of
any default with respect to any provision, condition or requirement of this
Agreement shall be deemed to be a continuing waiver in the future or a waiver of
any subsequent default or a waiver of any other provision, condition or
requirement hereof, nor shall any delay or omission of any party to exercise any
right hereunder in any manner impair the exercise of any such right.

5.6

Headings.  The headings herein are for convenience only, do not constitute a
part of this Agreement and shall not be deemed to limit or affect any of the
provisions hereof.

5.7

Successors and Assigns.  This Agreement shall be binding upon and inure to the
benefit of the parties and their successors and permitted assigns.  The Company
may not assign this Agreement or any rights or obligations hereunder without the
prior written consent of Seaside (other than by merger).  Seaside may assign any
or all of its rights under this Agreement to any Person to whom Seaside assigns
or transfers any Securities, provided that such transferee agrees in writing to
be bound, with respect to the transferred Securities, by the provisions of the
Transaction Documents that apply to Seaside.

5.8

No Third-Party Beneficiaries.  This Agreement is intended for the benefit of the
parties hereto and their respective successors and permitted assigns and is not
for the benefit of, nor may any provision hereof be enforced by, any other
Person, except as otherwise set forth in Section 4.8.

5.9

Governing Law.  All questions concerning the construction, validity, enforcement
and interpretation of the Transaction Documents shall be governed by and
construed and enforced in accordance with the internal laws of the State of New
York, without regard to the principles of conflicts of law thereof.  Each party
agrees that all legal proceedings concerning the interpretations, enforcement
and defense of the transactions contemplated by this Agreement and any other
Transaction Documents (whether brought against a party hereto or its respective
affiliates, directors, officers, shareholders, employees or agents) shall be
commenced exclusively in the state and federal courts sitting in the City of New
York. Each party hereby irrevocably submits to the exclusive jurisdiction of the
state and federal courts sitting in the City of New York, borough of Manhattan
for the adjudication of any dispute hereunder or in connection herewith or with
any transaction contemplated hereby or discussed herein (including with respect
to the enforcement of any of the Transaction Documents), and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is improper or is an inconvenient venue for such
proceeding.  Each party hereby irrevocably waives personal service of process
and consents to process being served in any such suit, action or proceeding by
mailing a copy thereof via registered or certified mail or overnight delivery
(with evidence of delivery) to such party at the address in effect for notices
to it under this Agreement and agrees that such service shall constitute good
and sufficient service of process and notice thereof.  Nothing





29













contained herein shall be deemed to limit in any way any right to serve process
in any other manner permitted by law.  If either party shall commence an action
or proceeding to enforce any provisions of the Transaction Documents, then in
addition to the obligations of the Company under Section 4.8, the prevailing
party in such action or proceeding shall be reimbursed by the other party for
its reasonable attorneys’ fees and other costs and expenses incurred with the
investigation, preparation and prosecution of such action or proceeding.

5.10

Survival.  The representations and warranties contained herein shall survive the
Closing and the delivery of the Securities.

5.11

Execution.  This Agreement may be executed in two or more counterparts, all of
which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart.  In the event that any signature is delivered by
facsimile transmission or by e-mail delivery of a “.pdf” format data file, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or “.pdf” signature page were an original thereof.

5.12

Severability.  If any term, provision, covenant or restriction of this Agreement
is held by a court of competent jurisdiction to be invalid, illegal, void or
unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their commercially reasonable efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction. It is hereby stipulated and declared
to be the intention of the parties that they would have executed the remaining
terms, provisions, covenants and restrictions without including any of such that
may be hereafter declared invalid, illegal, void or unenforceable.

5.13

Replacement of Securities.  If any certificate or instrument evidencing any
Securities is mutilated, lost, stolen or destroyed, the Company shall issue or
cause to be issued in exchange and substitution for and upon cancellation
thereof (in the case of mutilation), or in lieu of and substitution therefor, a
new certificate or instrument, but only upon receipt of evidence reasonably
satisfactory to the Company of such loss, theft or destruction.  The applicant
for a new certificate or instrument under such circumstances shall also pay any
reasonable third-party costs (including customary indemnity) associated with the
issuance of such replacement Securities.

5.14

Remedies.  In addition to being entitled to exercise all rights provided herein
or granted by law, including recovery of damages, each of Seaside and the
Company will be entitled to specific performance under the Transaction
Documents.  The parties agree that monetary damages may not be adequate
compensation for any loss incurred by reason of any breach of obligations
contained in the Transaction Documents and hereby agree to waive and not to
assert in any action for specific performance of any such obligation the defense
that a remedy at law would be adequate.





30













5.15

Payment Set Aside.  To the extent that the Company makes a payment or payments
to Seaside pursuant to any Transaction Document or Seaside enforces or exercises
its rights thereunder, and such payment or payments or the proceeds of such
enforcement or exercise or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside, recovered from, disgorged
by or are required to be refunded, repaid or otherwise restored to the Company,
a trustee, receiver or any other person under any law (including, without
limitation, any bankruptcy law, state or federal law, common law or equitable
cause of action), then to the extent of any such restoration the obligation or
part thereof originally intended to be satisfied shall be revived and continued
in full force and effect as if such payment had not been made or such
enforcement or setoff had not occurred.

5.16

Liquidated Damages.  The Company’s obligations to pay any partial liquidated
damages or other amounts owing under the Transaction Documents is a continuing
obligation of the Company and shall not terminate until all unpaid partial
liquidated damages and other amounts have been paid notwithstanding the fact
that the instrument or security pursuant to which such partial liquidated
damages or other amounts are due and payable shall have been canceled.

5.17

Saturdays, Sundays, Holidays, etc.

If the last or appointed day for the taking of any action or the expiration of
any right required or granted herein shall not be a Business Day, then such
action may be taken or such right may be exercised on the next succeeding
Business Day.

5.18

Construction. The parties agree that each of them and/or their respective
counsel has reviewed and had an opportunity to revise the Transaction Documents
and, therefore, the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of the Transaction Documents or any amendments hereto. In
addition, each and every reference to share prices and shares of Common Stock in
any Transaction Document shall be subject to adjustment for reverse and forward
stock splits, stock dividends, stock combinations and other similar transactions
of the Common Stock that occur after the date of this Agreement.

5.19

WAIVER OF JURY TRIAL.  IN ANY ACTION, SUIT, OR PROCEEDING IN ANY JURISDICTION
BROUGHT BY ANY PARTY AGAINST ANY OTHER PARTY, THE PARTIES EACH KNOWINGLY AND
INTENTIONALLY, TO THE GREATEST EXTENT PERMITTED BY APPLICABLE LAW, HEREBY
ABSOLUTELY, UNCONDITIONALLY, IRREVOCABLY AND EXPRESSLY WAIVES FOREVER TRIAL BY
JURY.




(Signature Pages Follow)





31













IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

Applied Visual Sciences, Inc.




Address for Notice:

By: /s/ Michael W. Trudnak

     Name:  Michael W. Trudnak

     Title:    CEO

250 Exchange Place, Suite H

Herndon, Virginia 20170

Attention:  Michael W. Trudnak, CEO

Fax: (703) 464-8530

Email: Michael.trudnak@guardiantechintl.com




With a copy (which shall not constitute notice) to:




Babirak Carr, P.C.

1050 17th Street, NW

Suite 600

Washington, DC 20036

Attention:  Neil R. E. Carr, Esq.

Fax: (202) 318-4486

Email:  ncarr@babirakcarr.com




Seaside 88, LP




By:  Seaside 88 Advisors, LLC

Address for Notice:







By: /s/ William J. Ritger

     Name: William J. Ritger

     Title:   Manager

750 Ocean Royale Way

Suite 805

North Palm Beach, FL 33408

Attention:  William J. Ritger and

Denis M. O’Donnell, M.D.

Fax:  866-358-6721

Email:  wjr@seaside88.com

With a copy (which shall not constitute notice) to:







White White & Van Etten PC

55 Cambridge Parkway

Cambridge, MA 02142

Attention:  David A. White, Esq.

Fax:  617-225-0205

Email:  daw@wwvlaw.com








32













Exhibit A




Form of Warrant





33













Exhibit B




1.

The Company is a corporation duly organized under the General Corporation Law of
the State of Delaware, with corporate power and authority to enter into the
Agreement and the other Transaction Documents and perform its obligations
thereunder. The Company is validly existing and in good standing under the laws
of the State of Delaware and is qualified to do business and in good standing
under the laws of ____________ and _________, the only states where the failure
to be so qualified and in good standing could have a Material Adverse Effect.




2.

The execution and delivery of the Agreement and the other Transaction Documents
and the issuance and sale of the Securities thereunder has been duly authorized
by all necessary corporate action of the Company, no further action is required
by the Company or its stockholders in connection therewith; and the Agreement
and each other Transaction Document has been duly executed and delivered by the
Company and is enforceable against the Company in accordance with its terms.




3.

The Securities have been duly authorized and, when issued and delivered in
accordance with the terms of the Agreement, will be validly issued, fully paid
and non-assessable, and the issuance of such Securities will not be subject to
any preemptive or similar rights set forth in the Company’s Certificate of
Incorporation or Bylaws (or similar organizational documents) or any agreement
known to us or filed as an exhibit to any SEC Report.




4.

The execution and delivery by the Company of, and the performance by the Company
of its obligations under, the Agreement (including the issuance and sale of the
Securities) and the other Transaction Documents will not contravene any
provision of any statute, law, rule or regulation applicable to the Company, any
agreement filed as an exhibit to any SEC Report, or any judgment, order or
decree of any governmental body, agency or court having jurisdiction over the
Company that is applicable to the Company or its properties.




5.

No consent, approval, authorization, order, registration or qualification of or
with any court or arbitrator or governmental body, regulatory authority or
Trading Market is required for the execution, delivery and performance by the
Company of its obligations under the Agreement or any other Transaction
Document, other than any notice filings as are required to be made after the
Closing Date under applicable federal and state securities laws.




6.

The Company is not, and will not be after consummation of the Agreement, the
sale of the Securities to Seaside and the application of the proceeds thereof,
an “investment company” as defined in the Investment Company Act of 1940, as
amended.











34













Exhibit C




Officer’s Certificate




In connection with a Closing on the date set forth below pursuant to that
certain Securities Purchase Agreement dated as of February __, 2011 (the
“Agreement”) by and between Applied Visual Sciences, Inc., a Delaware
corporation (the “Company”) and Seaside 88, LP, a Florida limited partnership
(“Seaside”), the undersigned, the duly elected and qualified ________________ of
the Company, does hereby certify to Seaside as follows:




(i)

all representations and warranties of the Company contained in the Agreement are
true and correct on and as of the date hereof as if made on and as of the date
hereof (provided that representations and warranties that speak as of a specific
date shall continue to be true and correct as of such date); and




(ii)

the Company has performed or complied with all of its covenants and agreements
contained in the Agreement and required to be performed or complied with by the
Company on or before the date hereof, except to the extent specifically waived
in writing by Seaside.




Capitalized terms used but not defined herein shall have the meanings given to
them in the Agreement.




IN WITNESS WHEREOF, the undersigned has caused this Officer’s Certificate to be
executed this _____ day of _____________, 2011.







Applied Visual Sciences, Inc.










By:

Name:

Title:








35





